977 So. 2d 691 (2008)
Frank TORRES, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D07-5232.
District Court of Appeal of Florida, First District.
March 13, 2008.
Frank Torres, pro se, Appellant.
Bill McCollum, Attorney General, and Alexandria Walters, Assistant Attorney General, Tallahassee; Kathleen Von Hoene, General Counsel, Florida Department of Corrections, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of November 1, 2007, the Court has determined that the notice of appeal was not timely filed. C.f. Ashley v. Moore, 742 So. 2d 533 (Fla. 1st DCA 1999); Dominguez v. Barakat, 609 So. 2d 664 (Fla. 3rd DCA 1992). Accordingly, *692 the appeal is hereby dismissed for lack of jurisdiction.
WEBSTER, BENTON, and POLSTON, JJ., concur.